Citation Nr: 1518196	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  14-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1972, including service in the Republic of Korea (ROK) from January 1971 to September 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for Parkinson's disease due to herbicide exposure in the ROK from January 1971 to September 1972.  However, herbicide exposure cannot at this point be presumed because the current record does not appear to show the Veteran served in a unit that the Department of Defense (DoD) has determined to have operated in or near the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv); M21-1MR, Part IV, Subpart ii, 2.C.10.p.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides on a factual basis, when the presumptive provisions are inapplicable.  VA's updated Adjudication Procedure Manual, M21- 1MR, Part IV, Subpart ii, 2.C.10.o directs that a detailed statement of the veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  These procedures have not been followed in this case.

The Veteran claims he was exposed to herbicides after his unit, the 55th Aviation Company, relocated from a small airbase on Yoido Island, approximately eight miles southwest of Seoul, to the new K-16 airfield approximately fifteen miles southeast of Seoul, in April 1971, as herbicides were used to clear vegetation around the airstrips at the new airfield.  The Veteran also claims herbicide exposure based on the 55th Aviation Company's support of operations at Camp Page.  Therefore, additional development, as outlined in the Adjudication Procedure Manual, M21- 1MR, Part IV, Subpart ii, 2.C.10.o, is necessary. 

Additionally, the Veteran's electronic claims file does not included a copy of the narrative from the September 2012 rating decision denying service connection for Parkinson's disease.  This should be scanned into VBMS to complete the administrative record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that a copy of the September 2012 rating decision denying service connection for Parkinson's disease is scanned into VBMS.

2.  Undertake the development outlined M21- 1MR, Part IV, Subpart ii, 2.C.10.o to verify possible herbicide exposure at the K-16 airfield and/or Camp Page as claimed by the Veteran.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

